DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
The Preliminary Amendment filed on September 27, 2019 has been entered and made of record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “the computing system” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 11-13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fonte et al. (WO 2015/017571) in view of Sauer et al. (U.S. Pub. No. 2015/0359601).
As to claim 1, Fonte et al. teaches a system (i.e., “system for providing various information relating to coronary blood flow in a specific patient”, Paragraph [085]), comprising:
a non-transitory computer readable storage medium with computer executable instructions (i.e., “computer 40 may include one or more non-transitory computer-readable storage devices that store instructions that, when executed by a processor, computer system, etc., may perform any of the actions described herein for providing various information relating to blood flow in the patient”, Paragraph [088]), including:
a biophysical simulator configured to determine a fractional flow reserve value via simulation (i.e., “Based on the solved equations, the computer 40 may output one or more images or simulations indicating information relating to the blood flow in the patient’s anatomy represented by the model 10. For example, the image(s) may include a simulated blood pressure model 50, a simulated blood flow or velocity model 52, a computed FFR (cFFR) model 54, etc.”, Paragraph [087]) and
a traffic light engine configured to track a user-interaction with the computing system at one or more points of the simulation to determine the fractional flow reserve value (i.e., “the computer system may allow the user to select one or more coronary artery root or starting points (step 206) in order to segment the main coronary arteries … Segmentation may be performed using various methods. Segmentation may be performed automatically by the computer system based on user inputs or without user inputs”, Paragraphs [0114]-[0115]);
a processor (i.e., “computer 40 may include a processor”, Paragraph [088]) configured to execute the biophysical simulator component to determine the fractional flow reserve value and configured to execute the traffic light engine to track the user-interaction with respect to determining the fractional flow reserve value and provide a warning in response to determining there is a potential incorrect interaction (i.e., “the computer system may automatically review the segmentation, and the user may manually correct the segmentation if there are any errors, e.g., if any portions of the aorta, the myocardium, and/or the main coronary arteries in the model 220 are missing or inaccurate”, Paragraph [0121]; see also, “The centerlines determined in step 242 may be reviewed and/or corrected, if necessary (step 244). The review and/or correction may be performed by the computer system and/or the user. For example, in an exemplary embodiment, the computer system may automatically review the centerlines, and the user may manually correct the centerlines if there are any errors, e.g., if any centerlines are missing or inaccurate”, Paragraph [0125]),
wherein the biophysical simulator component includes a coronary tree modeling component, which receives volumetric image data and generates a 3-D anatomical model of coronary arteries therefrom (i.e., “Using the CCTA data, a three-dimensional model of the coronary vessels may be generated. Fig. 5 shows an example of the surface of a three-dimensional model 220 generated using the CCTA data. For example, the model 220 may include, e.g., at least a portion of the aorta, at least a proximal portion of one or more main coronary arteries connected to that portion of the aorta, at least a proximal portion of one or more branches connected to the main coronary arteries, etc. The modeled portions of the aorta, the main coronary arteries, and/or the branches may be interconnected and treelike such that no portion is disconnected from the rest of the model 220”, Paragraph [0113]),
wherein the traffic light engine extracts a set of features from the volumetric image data, the set of features describing the volumetric image data (i.e., “The computer system may determine an intensity value of the image 120 where the seeds 226 have been placed and may form the first initial model by expanding the seeds 226 along the portions of the image 120 having the same intensity value (or within a range or threshold of intensity values centered at the selected intensity value)”, Paragraph [0116]); and
a display (i.e., “display adapter for connecting the computer 40 to a display”, Paragraph [0088]) configured to display the warning requesting verification to proceed with the simulation from the point, wherein the simulation is resumed only in response to the processor receiving the requested verification (i.e., “segmentation of the model 220 may also be independently reviewed (step 258). The review may be performed by a user and/or by the computer system. For example, the user and/or computer system may be able to identify certain errors with the model 220, such as correctable errors and/or errors that may require the model 220 to be at least partially redone or resegmented. If such errors are identified, then the segmentation may be determined to be unacceptable, and certain steps, e.g., one or more of steps 202-208, 240-256, depending on the error(s), may be repeated”, Paragraph [0132]).
However, Fonte et al. does not explicitly disclose the traffic light engine determines a quality score of the user-interaction based on the set of extracted features, and wherein the warning is based on the quality score.
Sauer et al. teaches a traffic light engine (i.e., Paragraph [0055] and [0059]) that determines a quality score of the user-interaction based on the set of extracted features (i.e., “results are output based on the user input, e.g., using a display device. The results may include hemodynamic index values (e.g., FFR values), the selected mesh candidate, or any other pertinent information”, Paragraph [0049]), and wherein the warning is based on the quality score (i.e., “if the variation is significant regarding a clinical decision, a user is alerted that user input and interaction is advised. For example, the user may be advised to further analyze segmentation results”, Paragraph [0041]).
Fonte et al. and Sauer et al. are combinable because they are from the field of digital image processing for measuring fractional flow reserve values.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Fonte et al. by incorporating the traffic light engine determines a quality score of the user-interaction based on the set of extracted features, and wherein the warning is based on the quality score.
The suggestion/motivation for doing so would have been to improve the accuracy of clinical decisions when computing hemodynamic indices.
Therefore, it would have been obvious to combine Sauer et al. with Fonte et al. to obtain the invention as specified in claim 1.

As to claim 6, Fonte et al. teaches wherein the biophysical simulator component further includes a personalized feature extraction component, which receives the 3-D anatomical model of coronary arteries and extracts personalized features therefrom (See for example, “The model 220 (Fig. 5) may be trimmed (step 306) and a solid model may be generated. Fig. 8 shows an example of the trimmed solid model 320 prepared based on a model similar to the model 220 shown in Fig. 5. The solid model 320 is a three-dimensional patient-specific geometric model”, Paragraph [0137]).

As to claim 11, Sauer et al. teaches wherein the traffic light engine computes the quality score with at least one of a rule based algorithm or a machine learning algorithm (i.e., threshold-based, Paragraphs [0037]-[0038]).

As to claim 12, Sauer et al. teaches wherein the rule based algorithm compares the quality score to a predetermined threshold value (i.e., threshold-based, Paragraphs [0037]-[0038]), and provides the warning in response to the quality score not satisfying the predetermined threshold value (i.e., “if the variation is significant regarding a clinical decision, a user is alerted that user input and interaction is advised. For example, the user may be advised to further analyze segmentation results”, Paragraph [0041]).
As to claim 13, Fonte et al. does not explicitly disclose wherein the processor provides a recommendation in response to the quality score indicating the user-interaction being insufficient.
Sauer et al. teaches a processor (i.e., “processor 704”, Paragraph [0057]) that provides a recommendation in response to the quality score indicating the user-interaction being insufficient (i.e., “if the variation is significant regarding a clinical decision, a user is alerted that user input and interaction is advised. For example, the user may be advised to further analyze segmentation results”, Paragraph [0041]).
Therefore, in view of Sauer et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fonte et al. by incorporating the processor provides a recommendation in response to the quality score indicating the user-interaction being insufficient, in order to improve the accuracy of clinical decisions when computing hemodynamic indices.

	As to claim 21, as best understood, Fonte et al. teaches a method (i.e., “method and system determines various information relating to blood flow in a specific patient using information retrieved from the patient noninvasively”, Paragraph [083]), comprising:
executing a biophysical simulator configured to determine a fractional flow reserve value via simulation (i.e., “Based on the solved equations, the computer 40 may output one or more images or simulations indicating information relating to the blood flow in the patient’s anatomy represented by the model 10. For example, the image(s) may include a simulated blood pressure model 50, a simulated blood flow or velocity model 52, a computed FFR (cFFR) model 54, etc.”, Paragraph [087]) and a traffic light engine configured to track a user-interaction with the computing system at one or more points of the simulation to determine the fractional flow reserve value (i.e., “the computer system may allow the user to select one or more coronary artery root or starting points (step 206) in order to segment the main coronary arteries … Segmentation may be performed using various methods. Segmentation may be performed automatically by the computer system based on user inputs or without user inputs”, Paragraphs [0114]-[0115]);
executing the traffic light engine to track the user-interaction with respect to determining the fractional flow reserve value and provide a warning in response to determining there is a potential incorrect interaction (i.e., “the computer system may automatically review the segmentation, and the user may manually correct the segmentation if there are any errors, e.g., if any portions of the aorta, the myocardium, and/or the main coronary arteries in the model 220 are missing or inaccurate”, Paragraph [0121]; see also, “The centerlines determined in step 242 may be reviewed and/or corrected, if necessary (step 244). The review and/or correction may be performed by the computer system and/or the user. For example, in an exemplary embodiment, the computer system may automatically review the centerlines, and the user may manually correct the centerlines if there are any errors, e.g., if any centerlines are missing or inaccurate”, Paragraph [0125]),
wherein the biophysical simulator component includes a coronary tree modeling component, which receives volumetric image data and generates a 3-D anatomical model of coronary arteries therefrom (i.e., “Using the CCTA data, a three-dimensional model of the coronary vessels may be generated. Fig. 5 shows an example of the surface of a three-dimensional model 220 generated using the CCTA data. For example, the model 220 may include, e.g., at least a portion of the aorta, at least a proximal portion of one or more main coronary arteries connected to that portion of the aorta, at least a proximal portion of one or more branches connected to the main coronary arteries, etc. The modeled portions of the aorta, the main coronary arteries, and/or the branches may be interconnected and treelike such that no portion is disconnected from the rest of the model 220”, Paragraph [0113]),
wherein the traffic light engine extracts a set of features from the volumetric image data, the set of features describing the volumetric image data (i.e., “The computer system may determine an intensity value of the image 120 where the seeds 226 have been placed and may form the first initial model by expanding the seeds 226 along the portions of the image 120 having the same intensity value (or within a range or threshold of intensity values centered at the selected intensity value)”, Paragraph [0116]); and
displaying the warning requesting verification to proceed with the simulation from the point, wherein the simulation is resumed only in response to the processor receiving the requested verification (i.e., “segmentation of the model 220 may also be independently reviewed (step 258). The review may be performed by a user and/or by the computer system. For example, the user and/or computer system may be able to identify certain errors with the model 220, such as correctable errors and/or errors that may require the model 220 to be at least partially redone or resegmented. If such errors are identified, then the segmentation may be determined to be unacceptable, and certain steps, e.g., one or more of steps 202-208, 240-256, depending on the error(s), may be repeated”, Paragraph [0132]).
However, Fonte et al. does not explicitly disclose the traffic light engine determines a quality score of the user-interaction based on the set of extracted features, and wherein the warning is based on the quality score.
Sauer et al. teaches a traffic light engine (i.e., Paragraph [0055] and [0059]) that determines a quality score of the user-interaction based on the set of extracted features (i.e., “results are output based on the user input, e.g., using a display device. The results may include hemodynamic index values (e.g., FFR values), the selected mesh candidate, or any other pertinent information”, Paragraph [0049]), and wherein the warning is based on the quality score (i.e., “if the variation is significant regarding a clinical decision, a user is alerted that user input and interaction is advised. For example, the user may be advised to further analyze segmentation results”, Paragraph [0041]).
Therefore, in view of Sauer et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fonte et al. by incorporating the traffic light engine determines a quality score of the user-interaction based on the set of extracted features, and wherein the warning is based on the quality score, in order to improve the accuracy of clinical decisions when computing hemodynamic indices.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fonte et al. in view of Sauer et al. as applied to claim 1 above, and further in view of Fonte et al. (U.S. Pub. No. 201/0114618), hereinafter Fonte ‘618.  The teachings of Fonte et al. and Sauer et al. have been discussed above.
As to claim 5, Fonte et al. and Sauer et al. do not explicitly disclose wherein the set of extracted features includes one or more of a Hounsfield Unit, a signal to noise ratio, or motion.
Fonte ‘618 teaches a set of extracted features that includes one or more of a Hounsfield Unit, a signal to noise ratio, or motion (See for example, “Occlusions may be automatically identified by analyzing intensity (Hounsfield unit) changes along the centerline. For example, if the intensity value drops sharply below a certain threshold, then the position along the coronary can be classified as occlusions”, Paragraph [0052]).
Fonte et al., Sauer et al. and Fonte ‘618 are combinable because they are from the field of digital image processing for evaluating cardio vasculature of a patient.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify Fonte et al. and Sauer et al. by incorporating the set of extracted features includes one or more of a Hounsfield Unit, a signal to noise ratio, or motion.
The suggestion/motivation for doing so would have been to automatically identify occlusions within the generated three-dimensional model.
Therefore, it would have been obvious to combine Fonte ‘618 with Fonte et al. and Sauer et al. to obtain the invention as specified in claim 5.
Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M TORRES whose telephone number is (571)270-1356. The examiner can normally be reached Monday thru Friday; 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M TORRES/Examiner, Art Unit 2664